              4:18-cr-03013-RGK-CRZ Doc # 187 Filed: 06/01/20 Page 1 of 1 - Page ID # 756

 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                                            FOR THE

                                                DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                               v.                                      Crim. No. 4:18CR03013
                        Nathan Stilmock



          On       May 29, 2019       the above named individual was placed on probation/supervised release for a period of

three years. The probationer/supervised releasee has complied with the rules and regulations of probation/supervised

release and is no longer in need of supervision. It is accordingly recommended that the probationer/supervised releasee be

discharged from supervision.



                                                                         Respectfully submitted,




                                                                                           U.S. Probation Officer




                                                      ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this 1st               day of    June                                  , 20 20         .




                                                                                         Richard G. Kopf
                                                                                     Senior U.S. District Judge
